IN THE SUPREME COURT OF THE STATE OF IDAHO
                                Docket No. 47436
  STATE OF IDAHO,                                     )
                                                      )
       Plaintiff-Respondent,                          )        Boise, January 2020 Term
                                                      )
  v.                                                           Opinion Filed: March 9, 2020
                                                      )
  THOMAS K. HOOLEY,                                   )        Karel A. Lehrman, Clerk
                                                      )
       Defendant-Appellant.                           )


       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Gooding County. John K. Butler, District Judge.

       The decision of the district court is affirmed.

       Eric D. Fredericksen, State Appellate Public Defender, Boise, for Appellant.
       Jason C. Pintler argued.

       Lawrence G. Wasden, Idaho Attorney General, Boise, for Respondent. Jeffery D.
       Nye argued.

                                 ___________________________
BURDICK, Chief Justice.
       Thomas K. Hooley appeals from the district court’s decision dismissing his pro se filing
entitled “Motion For New Trial Based on Evidence withheld in violation of Brady with attached
exhibits in support of motion.” The district court treated Hooley’s filing as a motion for a new
trial based on newly discovered evidence under Idaho Criminal Rule 34 and denied it as
untimely. Hooley appealed and argued that the district court should have construed his filing as a
petition for post-conviction relief. The Court of Appeals affirmed. We granted Hooley’s timely
petition for review and, for the reasons below, affirm the district court’s order.
                    I.   FACTUAL AND PROCEDURAL BACKGROUND
       In July 2014, a jury convicted Hooley of first-degree kidnapping and aiding and abetting
aggravated battery. Hooley unsuccessfully appealed his conviction to the Court of Appeals. This
Court denied his petition for review and issued a remittitur on December 18, 2015.




                                                  1
         In May 2018, around two-and-a-half years after the remittitur was issued, Hooley lodged
a pro se filing with the district court in Gooding County. Almost 200 pages in length, the first
pages of the filing were a sparse legal template 1 on which Hooley handwrote information. The
template featured a pre-formatted court caption and blank spaces for “Plaintiff/Petitioner”;
“Defendant/Respondent”; “CASE NO.”; the title of the filing; and the substance of the filing.
Hooley titled his filing a “Motion for New Trial Based on Evidence Withheld in Violation of
Brady, with attached exhibts [sic] in Support of Motion.” Hooley designated himself as “Thomas
K. Hooley pro se” the “Plaintiff/Petitioner” and named “Gooding County (State)” as the
opposing party.
         In the substantive portion of the motion, Hooley wrote the he “hereby moves this Court
for an order granting a New Trial on the Grounds of evidence withheld in violation of Brady.”
He further wrote that a “New Trial motion based on evidence withheld in violation of Brady
cannot be denied on basis that new trial would not have produced different outcome and such
violations not subject to harmless error analysis.” He also included statements of law and
citations.
         Hooley attached 178 pages of documents as exhibits, including: a partial transcript from
his trial; a discovery request from his case; police notes from an interview with a possible
suspect in his case; a transcript from a taped interview from the investigation; an officer-safety
alert; a public-records request directed at the Bingham County Sheriff’s Office and its response;
a public-records request directed at the Gooding County Sheriff’s Office and its response; a
multipage, handwritten and notarized “Affidavit in Support of Motion”; and handwritten pages
containing statements of law, citations, and underlying facts (some pages under the subheading
“Brady violation”).
         Hooley’s filing was lodged in his underlying criminal case. The district court treated the
filing as an untimely motion for a new trial based on newly discovered evidence under Idaho
Criminal Rule 34. The district court denied the motion as untimely, reasoning that Hooley’s
motion was filed outside of the 2-year time constraint on Rule 34 motions because his underlying
judgment of conviction became final on December 18, 2015, when the remittitur was issued.


1
 The record is unclear as to the source of this template, but is it not the template found in Idaho Criminal Rule 39
for petitions for post-conviction relief.


                                                          2
       Hooley appealed and argued that the district court erred by failing to treat his filing as a
petition for post-conviction relief under the Uniform Post-Conviction Procedure Act. The Court
of Appeals affirmed the district court’s order. We granted Hooley’s timely petition for review.
                                      II.     ISSUE ON APPEAL
       Did the district court err by construing Hooley’s filing as a motion for new trial based on
       newly discovered evidence under Idaho Criminal Rule 34?
                               III.         STANDARD OF REVIEW
       The denial of a motion for a new trial under Idaho Criminal Rule 34 is reviewed for an
abuse of discretion. See State v. Stevens, 146 Idaho 139, 144, 191 P.3d 217, 222 (2008). This
Court reviews discretionary decisions with the four-part Lunneborg standard, asking whether the
lower court “(1) correctly perceived the issue as one of discretion; (2) acted within the outer
boundaries of its discretion; (3) acted consistently with the legal standards applicable to the
specific choices available to it; and (4) reached its decision by the exercise of reason.”
Lunneborg v. My Fun Life, 163 Idaho 856, 863, 421 P.3d 187, 194 (2018).
       “When reviewing a case on petition for review from the Court of Appeals this Court
gives due consideration to the decision reached by the Court of Appeals, but directly reviews the
decision of the trial court.” State v. Hoskins, 165 Idaho 217, 220, 443 P.3d 231, 234 (2019)
(citations omitted).
                                            IV.   ANALYSIS
       The district court did not err by treating Hooley’s filing as an untimely motion for a
       new trial under Idaho Criminal Rule 34.
       Hooley argues that the district court should have construed his filing as a poorly drafted
petition for post-conviction relief rather than an untimely Rule 34 motion. He argues that while
both could be vehicles for his Brady claim, he intended his filing to be a post-conviction petition
and that substance, not form, governs the classification of pro se litigants’ filings. In response,
the State points out that Hooley titled his filing a “motion for new trial” and filed it in his
criminal case. The State argues that this is dispositive under State v. Jakoski, where this Court
held that a motion filed in a criminal case cannot commence a post-conviction proceeding. 129
Idaho 352, 355, 79 P.3d 711, 714 (2003). For the reasons below, we hold that the district court
did not err by treating Hooley’s filing as an untimely Rule 34 motion.
       Areas of overlap exist between Idaho Criminal Rule 34 and the Idaho Uniform
Post-Conviction Procedure Act. Rule 34 applies in criminal proceedings and provides that a

                                                   3
court “may vacate any judgment and grant a new trial on any ground permitted by statute.”
I.C.R. 34. Two such grounds are “[w]hen the verdict is contrary to law or evidence” and “[w]hen
new evidence is discovered material to the defendant, and which he could not with reasonable
diligence have discovered and produced at the trial.” I.C. § 19-2406(6)–(7). Conversely,
post-conviction proceedings are civil in nature and governed by Idaho’s Uniform Post-
Conviction Procedure Act (“the Act”). Rhoades v. State, 148 Idaho 247, 249, 220 P.3d 1066,
1068 (2009) (citing I.C. § 19-4901). The Act’s statutory grounds for relief include “[t]hat the
conviction or the sentence was in violation of the constitution of the United States or the
constitution or laws of this state” and “[t]hat there exists evidence of material facts, not
previously presented and heard, that requires vacation of the conviction or sentence in the
interest of justice[.]” I.C. § 19-4901(a)(1); (a)(4).
         Each source requires the applicant or movant to abide by different procedural
requirements. A Rule 34 motion must comply with the substantive requirements found in Rule
34 as well as with the Idaho Criminal Rules’ general requirements for filings. See I.C.R. 2.3. In
contrast, Idaho Criminal Rule 39 provides a template for petitions 2 for post-conviction relief and
requires an applicant’s petition to be “substantially” in the form of the template. I.C.R. 39(a).
The petition must be filed as a separate civil case in the district court where the applicant was
convicted and is governed by the Idaho Rules of Civil Procedure. Id. The template helps an
applicant comply with the Act’s procedural requirements. For example, Idaho Code section
19-4903 specifies that the application must: “identify the proceedings in which the applicant was
convicted”; “give the date of the entry of the judgment and sentence complained of”;
“specifically set forth the grounds upon which the application is based”; and “clearly state the
relief desired[.]” I.C. § 19-4903. In addition, the petition must set forth the facts within the
applicant’s personal knowledge “separately from other allegations of facts” and verify those facts
under the requirements of section 19-4902. Id. The applicant must attach “[a]ffidavits, records,
or other evidence supporting [the] allegations” or the applicant must explain why those items are


2
  Idaho’s Uniform Post-Conviction Procedure Act provides that a post-conviction “proceeding is commenced by
filing an application verified by the applicant . . . .” I.C. § 19-4902 (emphasis added). Idaho Criminal Rule 39(a)
requires that “[a]n application for post-conviction relief . . . must be in the form of a petition.” As such, the words
“application” and “petition” are synonymous, but the requirements of our procedural rules prevail over statutes and
thus the requirements of Idaho Criminal Rule 39(a) and its template govern our analysis here. State v. Garner, 161
Idaho 708, 711, 390 P.3d 434, 437 (2017).


                                                          4
not attached. Id. The application must also “identify all previous proceedings, together with the
grounds therein asserted, taken by the applicant to secure relief from his conviction or sentence.”
Id. That said, perfect compliance is not the standard; the Act requires district courts to consider
petitions that substantially comply with its mandates and grants the district court flexibility to
allow amendments. I.C. § 19-4906 (“In considering the application the court shall take account
of substance regardless of defects of form.”).
       Given these two procedural avenues, we must first determine whether Hooley’s motion
clearly falls under one, or whether the motion is ambiguous. Hooley’s motion cited neither Idaho
Criminal Rule 34, Rule 39, nor the Idaho Uniform Post-Conviction Procedure Act. It is
self-designated as a motion for a new trial, but named the parties in a manner consistent with
civil proceedings. The filing does not appear on the Idaho Criminal Rule 39 template. The basis
for the motion could arguably advance a motion for new trial or a petition for post-conviction
relief. With no clear indication one way or another, we determine that Hooley’s filing is
ambiguous. Accordingly, the district court did not err in treating an ambiguous filing as one of
the possible motions it could assert. Even if Hooley subjectively intended his filing to be a
post-conviction petition, he was required to make that plain in his filing: “Pro se litigants are
held to the same standards and rules as those represented by an attorney.” Trotter v. Bank of New
York Mellon, 152 Idaho 842, 846, 275 P.3d 857, 861 (2012) (quoting Twin Falls Cnty. v. Coates,
139 Idaho 442, 445, 80 P.3d 1043, 1046 (2003)).
       Hooley nevertheless contends that courts are required to treat post-conviction
proceedings with substance controlling over form. Hooley argues that this approach would have
led the district court to treat his filing as a post-conviction petition. To that end, Hooley cites
Dionne v. State, 93 Idaho 235, 237, 459 P.2d 1017, 1019 (1969) and Brown v. State, 135 Idaho
676, 679, 23 P.3d 138, 141 (2001). The State responds by pointing to State v. Jakoski, 139 Idaho
352, 79 P.3d 711 (2003), to argue that Hooley’s filing could not be treated as a petition for
post-conviction relief because it was filed in his criminal case.
       This Court acknowledged the substance-over-form approach in Dionne v. State, 93 Idaho
at 237, 459 P.2d at 1019. That case addressed a petition improperly titled “Writ of Habeas
Corpus” filed shortly after the adoption of the Uniform Post-Conviction Procedure Act in 1967.
Id. The Court held that it “is immaterial whether a petition or application is labeled Habeas
Corpus or Post Conviction proceeding” because the Act is “an expansion of the Writ of Habeas

                                                  5
Corpus and not . . . a denial of the same.” Id. Even so, this Court affirmed the district court’s
denial of the applicant’s petition despite the substance of the filing alleging a proper basis for a
post-conviction application. Id. at 238, 459 P.2d at 1020. The Court emphasized that the
petitioner “knowingly refused to seek relief under the [Act] and [had] stated that he did not
desire his petition for Writ of Habeas Corpus [to] be treated as an application for Post Conviction
relief.” Id.
        In Brown v. State, this Court addressed how a district court should approach a petitioner’s
request for counsel after a petition has been properly filed. 135 Idaho at 678–79, 23 P.3d at 140–
41. Statutes in effect at the time required the district court to appoint counsel unless it determined
that the petition was frivolous. Id. at 678, 23 P.3d at 140. The district court dismissed the petition
for failure to allege sufficient facts and denied the petitioner’s request for counsel without
determining whether his claim was frivolous. Id. at 677, 23 P.3d at 139. This Court reversed,
reasoning that the district court abused its discretion by failing to determine whether the
petitioner’s claim was frivolous. Id. at 679, 23 P.3d at 141. The Court explained that district
courts “should keep in mind that petitions and affidavits filed by a pro se petitioner will often be
conclusory and incomplete.” Id. If a lower court plans to deny a request for counsel because a
pro se petitioner has not alleged sufficient facts, it “should provide sufficient information
regarding the basis for its ruling to enable the petitioner to supplement the request with the
necessary additional facts, if they exist.” Id.
        Most recently, this Court held that a filing in a criminal case cannot be construed as a
petition for post-conviction relief in State v. Jakoski, 139 Idaho 352, 79 P.3d 711 (2003). There,
the defendant filed a motion under Idaho Criminal Rule 33(c) seeking to withdraw his guilty
plea. Id. at 354, 79 P.3d at 713. Having already unsuccessfully filed a petition for post-conviction
relief, he filed his Rule 33 motion over 6 years after his judgment of conviction became final. Id.
Affirming the district court’s denial of the motion, this Court determined that his motion to
withdraw could not be considered as an application for post-conviction relief. Id. at 355–56, 79
P.3d at 714–15. The Court distinguished Dionne by noting that both habeas corpus and
post-conviction relief are civil proceedings separate from the criminal case: “It would be too
much of a stretch to hold that a motion filed in a criminal case can be considered as a pleading
commencing civil litigation.” Id. at 355, 79 P.3d at 714.



                                                  6
        While these cases inform our approach to Hooley’s filing, the issue in this case arises at
the juncture before a filing occurs in either the underlying criminal case or a post-conviction
proceeding. Those proceedings are like parallel railroad tracks. Jakoski stresses that once a filing
is placed on the criminal track, no switch exists to transfer it to the post-conviction track. Thus,
the party seeking relief must make clear its intent to place the issue on one track to the exclusion
of the other. Here, because Hooley’s filing presented an issue that could be set on either track,
Hooley was required to sufficiently indicate to the district court that his filing should be placed
on the post-conviction track. Unlike Dionne, Hooley’s filing is not a properly drafted but
mistitled petition. Nor did Hooley explicitly voice the intent behind his motion like the defendant
in Dionne. Likewise, the conclusory petition in Brown properly instigated post-conviction
proceedings before this Court commented on the standard for appointing counsel. Conversely,
the petition in Jakoski had been filed in the criminal case as a post-trial motion, and only on
appeal did the issue arise as to whether it should be treated as a post-conviction petition.
        In light of the precise question before us, we conclude that the district court did not err in
construing Hooley’s motion as an untimely Rule 34 motion. We recognize that construing the
filing as a Rule 34 motion meant that it would be untimely, and therefore, unsuccessful.
However, the filing would have been deficient as a post-conviction petition as well. Hooley
failed to substantially comply with the form provided in Idaho Criminal Rule 39 or the
requirement of the Act by omitting: the name and location of the court that imposed the
judgment and sentence; the offense of conviction; the date on which the sentence was imposed
and the terms of the sentence; whether his conviction came after pleading guilty or not guilty;
whether he had previously appealed the conviction; and whether he had filed previous post-
conviction claims or habeas petitions. True, had the district court treated it as a petition seeking
post-conviction relief, Hooley would have been able to amend it under Idaho Code section
19-4906(b). However, Hooley’s failure to observe the Act’s statutory requirements is also
responsible for the district court’s decision to treat the filing as it did.
        As filed, Hooley’s submission failed to demonstrate the clear intent to file a petition for
post-conviction relief. Hooley dubbed his filing a “motion for a new trial.” Unlike the petitions
in Dionne, Hooley’s handwritten motion and legal arguments never once mention
“post-conviction relief” or “writ of habeas corpus.” Though Hooley’s paperwork asserted a
Brady claim, he characterized the evidence in such a way that reading the filing as a Rule 34

                                                    7
motion for new trial based on newly discovered evidence is reasonable. (“Through due diligence
the defendant (Thomas Hooley) was able to obtain evidence . . .”); (“While deciphering the
evidence that was never examined in Court . . . .”). While Hooley notes the he included the
criminal case number of his underlying case as required by the Act, this fact is also consistent
with a Rule 34 motion. Likewise, although Hooley does not explicitly cite Rule 34 in his motion,
he cited neither Rule 39 nor the Act. And while he named the parties in a manner consistent with
civil proceedings, his filing failed to include almost all of the information required of a petition
for post-conviction relief. Lastly, while his filing contained public information requests which
explicitly mentioned post-conviction proceedings, these attachments were buried at the end of
his almost 200-page filing and were directed at Sheriff’s Offices, not the court. On balance,
Hooley’s position on appeal is the only clear indication of Hooley’s intent that his filing be
treated as a petition for post-conviction relief. But clarity on appeal does little to assist a district
court in construing an ambiguous filing.
       We are mindful that Hooley’s filing was drafted and lodged pro se, as most petitions are.
That said, under our case law, Hooley’s filing is treated no differently than if it were filed by
counsel. Trotter v. Bank of New York Mellon, 152 Idaho 842, 846, 275 P.3d 857, 861 (2012).
Though this standard can be burdensome, those seeking to instigate post-conviction proceedings
are not without resources. As noted, Rule 39 contains a detailed template for petitions. If filled
out carefully, it is highly unlikely that a court could place the filing on the criminal track. And
once the filing is on the proper track, the Act grants the district court the discretion to appoint
counsel. I.C. § 19-4904. If the district court dismisses the petition, it must first advise the
petitioner of the petition’s deficiencies and provide an opportunity to correct them. I.C.
§ 19-4906(b).
       Unacknowledged in Hooley’s position is the possible prejudice that could result from his
proposed approach. Used properly, a petition for post-conviction relief “avoids repetitious and
successive applications; eliminates confusion and yet protects the applicant’s constitutional
rights.” Dionne, 93 Idaho at 237, 459 P.2d at 1019. Here, to find error in the district court’s
decision would not only invite confusion, but could also prejudice the applicant’s rights. Under
the facts of this case, Hooley is free to correct his filing and lodge it as a petition for
post-conviction relief as he intended. However, if a different pro se litigant files an ambiguous
filing without intending to file a post-conviction petition, then construing it as such would carry

                                                   8
adverse consequences. After all, a petitioner must include all possible claims in his original
petition. I.C. § 19-4908.
       In sum, while the Act and Rule 39 allow courts to forgive formal technicalities, the
district court was not required to disregard myriad deficiencies in Hooley’s ambiguous filing
because his legal argument could assert a valid ground for relief under the Act. At most,
Hooley’s filing equally resembled a motion for a new trial as it did a petition for post-conviction
relief. Thus, we find no error in the district court’s decision to treat the filing as a motion for a
new trial. That said, nothing in this opinion should be taken to discourage a district court from
including in its denial of an ambiguous post-trial motion a brief statement indicating to the pro se
party that its claim may be better suited for a post-conviction relief.
                                       V.     CONCLUSION
       For the above reasons, we find no error in the district court’s decision to treat Hooley’s
filing as an untimely Rule 34 motion for a new trial based on newly discovered evidence.
Accordingly, we affirm the district court’s order dismissing Hooley’s motion.
       Justices BRODY, BEVAN, STEGNER, and MOELLER CONCUR.




                                                  9